
	

114 S2733 IS: Venue Equity and Non-Uniformity Elimination Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2733
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Flake (for himself, Mr. Gardner, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To ensure that venue in patents cases is fair and proper, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Venue Equity and Non-Uniformity Elimination Act of 2016.
		2.Venue
 (a)AmendmentSection 1400 of title 28, United States Code, is amended by striking subsection (b) and inserting the following:
				
 (b)Notwithstanding subsections (b) and (c) of section 1391, any civil action for patent infringement or any action for a declaratory judgment that a patent is invalid or not infringed may be brought only in a judicial district—
 (1)where the defendant has its principal place of business or is incorporated;
 (2)where the defendant has committed an act of infringement of a patent in suit and has a regular and established physical facility that gives rise to the act of infringement;
 (3)where the defendant has agreed or consented to be sued in the instant action; (4)where an inventor named on the patent in suit conducted research or development that led to the application for the patent in suit;
 (5)where a party has a regular and established physical facility that such party controls and operates, not primarily for the purpose of creating venue, and has—
 (A)engaged in management of significant research and development of an invention claimed in a patent in suit prior to the effective filing date of the patent;
 (B)manufactured a tangible product that is alleged to embody an invention claimed in a patent in suit; or
 (C)implemented a manufacturing process for a tangible good in which the process is alleged to embody an invention claimed in a patent in suit; or
 (6)in the case of a foreign defendant that does not meet the requirements of paragraph (1) or (2), in accordance with section 1391(c)(3).. 
 (b)Mandamus reliefFor the purpose of determining whether relief may issue under section 1651 of title 28, United States Code, a clearly and indisputably erroneous denial of a motion under section 1406(a) of such title to dismiss or transfer a case on the basis of section 1400(b) of such title shall be deemed to cause irremediable interim harm.
 (c)TeleworkersThe dwelling or residence of an employee or contractor of a defendant who works at such dwelling or residence shall not constitute a regular and established physical facility of the defendant for purposes of section 1400(b)(2) of title 28, United States Code, as added by subsection(a).
			
